 
Exhibit 10.12D
FOURTH AMENDMENT TO
CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated for reference
purposes only as of November 9, 2001 is entered into between BANK OF AMERICA,
N.A., a national association (“Bank”), and SUBURBAN WATER SYSTEMS, a California
corporation (“Borrower”). The terms of this Amendment shall be effective for all
purposes retroactively to September 30, 2001.
 
RECITALS
 
A.  Borrower and Bank have previously entered into that certain Credit Agreement
dated as of July 30, 1999, as amended by that certain First Amendment to Credit
Agreement dated as of March 8, 2000, that certain Second Amendment to Credit
Agreement dated as of September 29, 2000, and that certain Third Amendment to
Credit Agreement dated as of July 13, 2001 (collectively, the “Credit
Agreement”), pursuant to which Bank has made certain loans and financial
accommodations available to Borrower. Terms used herein without definition shall
have the meanings ascribed to them in the Credit Agreement.
 
B.  Bank and Borrower wish to amend the Credit Agreement under the terms and
conditions set forth in this Amendment. Borrower is entering into this Amendment
with the understanding and agreement that, except as specifically provided
herein, none of Bank’s rights or remedies as set forth in the Credit Agreement
is being waived or modified by the terms of this Amendment.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.  Amendments to Credit Agreement
 
(a)  The definition of “Maturity Date” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
“Maturity Date”: September 30, 2003.”
 
(b)  The following is added to the Credit Agreement as a new Section 2.04:
 
“‘2.04  Unused commitment fee.    The Borrower agrees to pay a fee on any
difference between the Revolving Commitment and the amount of credit it actually
uses, determined by the weighted average credit outstanding during the specified
period. The fee will be calculated at 0.25% per year. The calculation of credit
outstanding shall include the Loans and the undrawn amount of outstanding
letters of credit. This fee is due on December 31, 2001 an on the last day of
each following quarter until the Maturity Date.”



--------------------------------------------------------------------------------

2.  Effectiveness of this Amendment.    Bank must have received the following
items, in form and content acceptable to Bank, before this Amendment is
effective and before Bank is required to extend any credit to Borrower as
provided for by this Amendment.
 
(a)  Amendment.    This Amendment fully executed in a sufficient number of
counterparts for distribution to Bank and Borrower.
 
(b)  Authorizations.    Evidence that the execution, delivery and performance by
Borrower and each guarantor or subordinating creditor of this Amendment and any
instrument or agreement required under this Amendment have been duly authorized.
 
(c)  Representations and Warranties.    The representations and warranties set
forth in the Credit Agreement must be true and correct.
 
(d)  Other Required Documentation.    All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered or executed or recorded and shall be in form and substance
satisfactory to Bank.
 
3.  Representations and Warranties.    The Borrower represents and warrants as
follows:
 
(a)  Authority.    The Borrower has the requisite corporate power and authority
to execute and deliver this Amendment and to perform its obligations hereunder
and under the Loan Documents (as amended or modified hereby) to which it is a
party. The execution, delivery and performance by the Borrower of this Amendment
and the performance by Borrower of each Loan Document (as amended or modified
hereby) to which it is a party have been duly approved by all necessary
corporate action of Borrower and no other corporate proceedings on the part of
Borrower are necessary to consummate such transactions.
 
(b)  Enforceability.    This Amendment has been duly executed and delivered by
the Borrower. This Amendment and each Loan Document (as amended or modified
hereby) is the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, and is in full force and effect.
 
(c)  Representations and Warranties.    The representations and warranties
contained in each Loan Document (other than any such representations or
warranties that, by their terms, are specifically made as of a date other than
the date hereof) are correct on and as of the date hereof as though made on and
as of the date hereof.
 
(d)  No Default.    No event has occurred and is continuing that constitutes an
Event of Default.
 
4.  Choice of Law.    The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of California governing contracts only to be performed in that
State.



2



--------------------------------------------------------------------------------

 
5.  Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
6.  Due Execution.    The execution, delivery and performance of this Amendment
are within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approvals, if any,
and do not contravene any law or any contractual restrictions binding on
Borrower.
 
7.  Reference to and Effect on the Loan Documents.
 
(a)  Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.
 
(b)  Except as specifically amended above, the Credit Agreement and all other
Loan Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed and shall constitute the legal,
valid, binding and enforceable obligations of Borrower to Bank.
 
(c)  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of Bank under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents.
 
(d)  To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
 
8.  Ratification.    Borrower hereby restates, ratifies and reaffirms each and
every term and condition set forth in the Credit Agreement, as amended hereby,
and the Loan Documents effective as of the date hereof.
 
9.  Estoppel.    To induce Bank to enter into this Amendment and to continue to
make advances to Borrower under the Credit Agreement, Borrower hereby
acknowledges and agrees that, after giving effect to this Amendment, as of the
date hereof, there exists no Event of Default and no right of offset, defense,
counterclaim or objection in favor of Borrower as against Bank with respect to
the Obligations.



3



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
“Bank”
 
“Borrower”
   
BANK OF AMERICA, N.A.
a national association
 
SUBURBAN WATER SYSTEMS,
a California corporation
                 

 
By:
 
/s/    DEBORAH L. MILLER        

--------------------------------------------------------------------------------

     
By:
 
/s/    DANIEL N. EVANS        

--------------------------------------------------------------------------------

Name:
Title:
 
Deborah L. Miller
Senior Vice President
     
Name:
Title:
 
Daniel N. Evans
Vice President & CFO

 
By:
 
/s/    PETER J. MOERBEEK        

--------------------------------------------------------------------------------

Name: Title:
 
Peter J. Moerbeek
Secretary

 



4



--------------------------------------------------------------------------------

 
Acknowledgement
 
Dated as of September 30, 2001
 
The undersigned and SOUTHWEST WATER COMPANY, a Delaware corporation
(“Southwest”), in consideration of the continued extension of credit to SUBURBAN
WATER SYSTEMS, a California corporation by BANK OF AMERICA, N.A. (“BofA”),
hereby acknowledges and agrees to the foregoing Fourth Amendment to Credit
Agreement (the “Amendment”) and hereby confirms and agrees that its Continuing
Guaranty dated July 30, 1999 in favor of BofA remains in full force and effect
and restates, ratifies and reaffirms each and every term and condition set forth
in the Guaranty. Although BofA has informed Southwest of the matters set forth
above, and Southwest has acknowledged the same, Southwest understands and agrees
that BofA has no duty under the Credit Agreement, the Guaranty or any other
agreement with Southwest to so notify Southwest or seek such an acknowledgement,
and nothing contained herein is intended to or shall create such a duty as to
any advances or transaction hereafter.
 
SOUTHWEST WATER COMPANY
a Delaware Corporation
By:
 
/s/    THOMAS TEKULVE         

--------------------------------------------------------------------------------

   
Thomas Tekulve
Vice President Finance

 
By:
 
/s/    PETER J. MOERBEEK         

--------------------------------------------------------------------------------

   
Peter J. Moerbeek
Chief Financial Officer



5



--------------------------------------------------------------------------------

 
SECOND AMENDED AND RESTATED REVOLVING NOTE
 
$4,000,000
Costa Mesa, California
September 30, 2001
 
FOR VALUE RECEIVED, the undersigned SUBURBAN WATER SYSTEMS, a California
corporation (“Borrower”) promises to pay to the order of BANK OF AMERICA, N.A.
(“Bank”) at its office at 675 Anton Blvd., Costa Mesa, California, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of Four
Million Dollars ($4,000,000), or so much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement (computed on the basis of a 360-day year and actual days
elapsed, which results in more interest than if a 365-day year were used) at a
rate per annum equal to the applicable IBOR Rate plus the Applicable Margin or
Prime Rate plus the Applicable Margin. When interest is determined in relation
to the Prime Rate, each change in the rate of interest hereunder shall become
effective on the opening of business on the day specified in the public
announcement of a change in Bank’s Prime Rate. With respect to each IBOR option
selected hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and applicable IBOR Rate Term thereto and any payments
made thereon on Bank’s books and records (either manually or by electronic
entry) and/or on any schedule attached to this Note, which notations shall be
prima facie evidence of the accuracy of the information noted. This Note amends,
restates in its entirety, and replaces that certain First Amended and Restated
Revolving Note dated as of July 13, 2001 made by Borrower payable to the order
of Bank, pursuant to that certain Credit Agreement (as defined in Section D
below).
 
A.    DEFINITIONS:
 
As used herein, the following terms shall have the meanings set forth after
each:
 
1.  “Applicable Margin” means the following amounts per annum, based upon the
Leverage Ratio as set forth in the certificate received pursuant to Section 6.01
(a) (vi)(“Compliance Certificate”):
 

         
(in basis points per annum)

--------------------------------------------------------------------------------

  
(in basis points per annum)

--------------------------------------------------------------------------------

Pricing Level
  
Leverage Ratio
  
Applicable Margin for IBOR Rate loans
  
Applicable Margin for Prime Rate loans
        1
  
<1.50x
  
125.0 bps
  
(25) bps
        2
  
³1.50x but <1.75x
  
150.0 bps
  
00 bps
        3
  
³1.75x
  
200.0 bps
  
25 bps

 
During the period from the date of this Note to the date on which the Bank
receives the first Compliance Certificate after the date of this Note, the
Applicable Margin shall be based on a pricing level 2 set forth in the above
table. Thereafter, the Applicable Margin shall be in effect from the date the
most recent Compliance Certificate is received by the Bank, provided however,
that if the Borrower fails to timely deliver the next certificate, the
Applicable Margin from the



6



--------------------------------------------------------------------------------

 
date such Compliance Certificate was due shall be that indicated for the pricing
level 3 set forth in the above table, and thereafter, the pricing level
indicated by such Compliance Certificate when received.
 
2.  “Business Day” means any day except a Saturday, Sunday or any other day
designated as a holiday under Federal or California statute or regulation, or
for amounts bearing interest at an offshore rate, a Business Day is any day
except a Saturday, Sunday or any other day designated as a holiday under Federal
or California statute or regulation on which Bank is open for business in
California and dealing in offshore dollars.
 
3.  “IBOR Rate Portion” means a portion of the principal amount outstanding
under this Note which is bearing interest at a rate related to IBOR. No IBOR
Rate Portion shall be less than Two Hundred Fifty Thousand Dollars ($250,000).
 
4.  “IBOR Rate Term” means a period commencing on a Business Day and continuing
for no shorter than one (1) month and no longer than twelve (12) months, as
designated by Borrower, during which all or a portion of the outstanding
principal balance of this Note bears interest determined in relation to Bank’s
IBOR; provided however, that no IBOR Rate Term shall extend beyond the scheduled
maturity date hereof. The last day of the interest period will be determined by
Bank using the offshore dollar inter-bank market. If any IBOR Rate Term would
end on a day which is not a Business Day, then such IBOR Rate Term shall be
extended to the next succeeding Business Day.
 
5.  “IBOR Rate” means the interest rate determined by the following formula,
rounded upward, if necessary, to the nearest 1/100 of one percent. (All amounts
in the calculation will be determined by Bank as of the first day of the
interest period.)
 
IBOR Rate =                                         IBOR Base
Rate                                    
                        (1.00—Reserve Percentage)
 
(a)  “IBOR Base Rate” means the interest rate at which Bank’s Grand Cayman
Branch, Grand Cayman, British West Indies, would offer U.S. dollar deposits for
the applicable interest period to other major banks in the offshore dollar
inter-bank market.
 
(b)  “Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.
 
6.  “Prime Rate” means the rate of interest publicly announced from time to time
by Bank in San Francisco, California, as its Prime Rate. The Prime Rate is set
by Bank based on various factors, including Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point



7



--------------------------------------------------------------------------------

for pricing some loans. Bank may price loans to its customers at, above or below
the Prime Rate.
 
B.     INTEREST:
 
1.  Payment of Interest. Interest accrued on this Note shall be payable on the
first day of each month, commencing November 1, 2001.
 
2.  Selection of Interest Rate Options.    At any time any portion of this Note
bears interest determined in relation to Bank’s IBOR, it may be continued by
Borrower at the end of the IBOR Rate Term applicable thereto so that all or a
portion thereof bears interest determined in relation to the Prime Rate or in
relation to Bank’s IBOR for a new IBOR Rate Term designated by Borrower. At any
time any portion of this Note bears interest determined in relation to the Prime
Rate, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to Bank’s IBOR for an IBOR Rate Term designated by
Borrower. At the time each advance is requested hereunder or Borrower wishes to
select the IBOR option for all or a portion of the outstanding principal balance
hereof, and at the end of each IBOR Rate Term, Borrower shall give Bank notice
specifying (a) the interest rate option selected by Borrower, (b) the principal
amount subject thereto, and (c) if the IBOR option is selected, the length of
the applicable IBOR Rate Term. Any such notice may be given by telephone so long
as, with respect to each IBOR selection, such notice is given to Bank prior to
10:00 a.m., California time, on the first day of the IBOR Rate Term. For each
IBOR option requested hereunder, Bank will quote the applicable IBOR Rate to
Borrower at approximately 10:00 a.m., California time, on the first day of the
IBOR Rate Term. If Borrower does not immediately accept the rate quoted by Bank,
any subsequent acceptance by Borrower shall be subject to a re-determination by
Bank of the applicable IBOR Rate; provided however, that if Borrower fails to
accept any such rate by 11:00 a.m., California time, on the Business Day such
quotation is given, then the quoted rate shall expire and Bank shall have no
obligation to permit a IBOR option to be selected on such day. If no specific
designation of interest is made at the time any advance is requested hereunder
or at the end of any IBOR Rate Term, Borrower shall be deemed to have made a
Prime Rate interest selection for such advance or the principal amount to which
such IBOR Rate Term applied.
 
3.  Additional IBOR Provisions.
 
(a)  If Bank at any time shall determine that for any reason adequate and
reasonable means do not exist for ascertaining Bank’s IBOR, then Bank shall
promptly give notice thereof to Borrower. If such notice is given and until such
notice has been withdrawn by Bank, than (i) no new IBOR option may be selected
by Borrower, and (ii) any portion of the outstanding principal balance hereof
which bears interest determined in relation to Bank’s IBOR, subsequent to the
end of the IBOR Rate Term applicable thereto, shall bear interest determined in
relation to the Prime Rate.
 
(b)  If any law, treaty, rule, regulation or determination of a court or
governmental authority or any change therein or in the interpretation or
application thereof (each, a “Change in Law”) shall make it unlawful for Bank
(i) to make IBOR options available hereunder, or (ii) to maintain interest rates
based on Bank’s IBOR, then in the former event, any obligation of Bank to make
available such unlawful IBOR options shall immediately be cancelled, and in the



8



--------------------------------------------------------------------------------

latter event, any such unlawful IBOR-based interest rates then outstanding shall
be converted, at Bank’s option, so that interest on the portion of the
outstanding principal balance subject thereto is determined in relation to the
Prime Rate; provided however, that if any such Change in Law shall permit any
IBOR-based interest rates to remain in effect until the expiration of the IBOR
Rate Term applicable thereto, then such permitted IBOR-based interest rates
shall continue in effect until the expiration of such IBOR Rate Term. Upon the
occurrence of any of the foregoing events, Borrower shall pay to Bank
immediately upon demand such amounts as may be necessary to compensate Bank for
any fines, fees, charges, penalties or other costs incurred or payable by Bank
as a result thereof and which are attributable to any IBOR options made
available to Borrower hereunder, and any reasonable allocation made by Bank
among its operations shall be conclusive and binding upon Borrower.
 
(c)  If any Change in Law or compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority shall:
 
(i)  subject Bank to any tax, duty or other charge with respect to any IBOR
options, or change the basis of taxation of payments to Bank of principal,
interest, fees or any other amount payable hereunder (except for changes in the
rate of tax on the overall net income of Bank); or
 
(ii)  impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of advances or loans by, or any other
acquisition of funds by any office of Bank; or
 
(iii)  impose on Bank any other condition;
 
and the result of any of the foregoing is to increase the cost to Bank of
making, renewing or maintaining any IBOR options hereunder and/or to reduce any
amount receivable by Bank in connection therewith, then in any such case,
Borrower shall pay to Bank immediately upon demand such amounts as may be
necessary to compensate Bank for any additional costs incurred by Bank and/or
reductions in amounts received by Bank which are attributable to such IBOR
options. In determining which costs incurred by Bank and/or reductions in
amounts received by Bank are attributable to any IBOR options made available to
Borrower hereunder, any reasonable allocation made by Bank among its operations
shall be conclusive and binding upon Borrower.
 
4.  Default Interest.    During the continuance of an Event of Default, the
outstanding principal balance of this Note shall bear interest until paid in
full at an increased rate per annum (computed on the basis of a 360-day year and
actual days elapsed, which results in more interest than if a 365-day year were
used) equal to two hundred basis points (200.0 bps) above the rate of interest
from time to time applicable to this Note.



9



--------------------------------------------------------------------------------

 
C.    BORROWING AND REPAYMENT:
 
1.  Borrowing and Repayment.    Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
re-borrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on the “Maturity Date” (as defined in the Credit Agreement).
 
2.  Advances.    Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (a)
                                        ,
                                        ,
                                        , any one acting alone, who are
authorized to request advances and direct the disposition of any advances until
written notice of the revocation of such authority is received by the holder at
the office designated above, or (b) any person, with respect to advances
deposited to the credit of any account of Borrower with the holder, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.
 
3.  Application of Payments.    Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. Unless instructed otherwise by Borrower, all payments credited to
principal shall be applied first, to the outstanding principal balance of this
Note which bears interest determined in relation to the Prime Rate, if any, and
second, to the outstanding principal balance of this Note which bears interest
determined in relation to Bank’s IBOR, with such payments applied to the oldest
IBOR Rate Term first.
 
4.  Prepayment.
 
(a)  Prime Rate.    Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Prime Rate at any time, in
any amount and without penalty.
 
(b)  IBOR.    Each prepayment of an IBOR Rate Portion, whether voluntary, by
reason of acceleration or otherwise, will be accompanied by the amount of
accrued interest on the amount prepaid, and a prepayment fee as described below.
A “prepayment” is a payment of an amount on a date earlier than the scheduled
payment date for such amount as required by this Agreement. The prepayment fee
shall be equal to the amount (if any) by which:
 
(i)  the additional interest which would have been payable during the interest
period on the amount prepaid had it not been prepaid, exceeds
 
(ii)  the interest which would have been recoverable by Bank by placing the
amount prepaid on deposit in the domestic certificate of deposit



10



--------------------------------------------------------------------------------

 
market, the eurodollar deposit market, or other appropriate money market
selected by Bank for a period starting on the date on which it was prepaid and
ending on the last day of the interest period for such Portion (or the scheduled
payment date for the amount prepaid, if earlier).
 
Bank will have no obligation to accept an election of an IBOR Rate Portion if
any of the following described events has occurred and is continuing:
 
(i)  Dollar deposits in the principal amount, and for periods equal to the IBOR
Rate Term, of an IBOR Rate Portion are not available in the offshore dollar
inter-bank market; or
 
(ii)  the IBOR Rate does not accurately reflect the cost of an IBOR Rate
Portion.
 
Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).
 
D.    EVENTS OF DEFAULT:
 
This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of July 30, 1999, as
amended from time to time, including, without limitation, those terms relating
to arbitration of Disputes (the “Credit Agreement”). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an “Event of Default” under
this Note.
 
E.    MISCELLANEOUS:
 
1.  Remedies.    Upon the occurrence of any Event of Default, the holder of this
Note, at the holder’s option, without notice upon the occurrence of an Event of
Default pursuant to Section 7.01(g) of the Credit Agreement, and with notice
upon the occurrence of any other Event of Default, may declare all sums of
principal and interest outstanding hereunder to be immediately due and payable
without presentment, demand, protest or notice of dishonor, all of which are
expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (to include outside counsel fees and all allocated costs of the holder’s
in-house counsel), incurred by the holder in connection with the enforcement of
the holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, and including any of the foregoing incurred in connection with any
bankruptcy proceeding relating to Borrower.
 
2.  Obligations Joint and Several.    Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.



11



--------------------------------------------------------------------------------

 
3.  Governing Law.    This Note shall be governed by and construed in accordance
with the laws of the State of California, except to the extent Bank has greater
rights or remedies under Federal law, whether as a national bank or otherwise,
in which case such choice of California law shall not be deemed to deprive Bank
of any such rights and remedies as may be available under Federal law.
 
4.  Defined Terms.    All capitalized terms not herein defined shall have the
meanings given to them in the Credit Agreement.
 
“Borrower”
 
SOUTHWEST WATER COMPANY,
    a Delaware corporation
By:
 
        /s/    DANIEL N. EVANS        

--------------------------------------------------------------------------------

Title:
 
Vice President Finance & CFO

--------------------------------------------------------------------------------

By:
 
/s/    PETER J. MOERBEEK        

--------------------------------------------------------------------------------

Title:
 
Secretary

--------------------------------------------------------------------------------



12